CLAUSE, Senior Judge,
concurring in part:
I agree with the results and generally with the rationale of the majority opinion. My disagreement is with the necessity to obtain the affidavits in question in this case.
The additional requirements set forth in United States v. Green,1 are in keeping with the present trend of civilian jurisdictions to make plea agreements a matter of record and to require inquiry into the understanding of the parties as to the terms of the agreement. The 1975 amendment to Rule 11 of the Federal Rules of Criminal Procedure sets forth the federal requirements. Numerous states have established similar requirements by statutes as well as by judicial decree. The reasons often given for requiring plea bargain disclosure include (1) eliminating errors generated by misunderstandings, (2) deterring undesirable bargains by subjecting them to public scrutiny, and (3) reducing appellate litigation.2 The extent to which these goals are achieved often depends upon the expertise of the judge conducting the inquiry. Mr. Justice Powell noted in his concurring opinion in Blackledge v. Allison,3 that “[i]f all participants in the process at the plea stage are mindful of the importance of adhering carefully to prescribed procedures and of preserving a full record thereof, the causes of justice and finality both will be served.” But, as the majority opinion in Allison stat*996ed, no procedural device for the taking of guilty pleas is so perfect in design and exercise as to warrant a per se rule rendering it uniformly invulnerable to subsequent challenge. It should be noted that these comments were made in reference to the more basic due process requirements. Perfection, while always desired, is not so easily obtained. It is for this reason that we now struggle to establish a remedy for those less than perfect Green inquiries.
The due process requirement that there be some procedure for ascertaining whether an accused pleaded voluntarily and intelligently is well established and failure of the record to so indicate results in almost certain reversal. The later requirements have not, however, been considered to be constitutionally mandated. The results of a failure to comply fully with these later requirements are varied. However, the courts are most consistent in that substantial rather than ritualistic compliance is all that is required. As might be expected the definition of what constitutes “full” or “substantial” varies significantly. Generally, courts look to the nature of the deficiency and weigh its impact on the case before them. There is little support for an automatic reversal other than where the basic due process requirements of voluntariness are not met. Thus, I concur fully with the conclusion of the majority that substantial compliance with the Green requirements is all that should be required. Such an approach in no way diminishes the commendable purpose of Green. The inquiry required by our military practice is now one of the most comprehensive in existence. It not only assures the establishment of voluntariness, but achieves all the goals of the extended inquiry. We need not fear an intentional defiance of the letter and spirit of Green. I expect the failures to be few, especially now that the desire for strict technical compliance should be clear.
As previously noted, my disagreement with the majority opinion is with the requirement for affidavits as to the existence of any secret agreement. My objection is not so much to the use of affidavits in these limited circumstances, but rather to the need for affidavits or other fact-finding devices where there is no issue of harm to a party. Consequently, I would not order the production of further evidence unless the appellant alleges prejudice. There was no such allegation here and I would have affirmed this trial result as constituting substantial compliance with the procedural requirements of Green. I do not consider it an unreasonable burden to require an allegation of harm where there is a technical defect in the providency inquiry of less than fundamental dimensions. I find no statutory or due process requirement for a more stringent remedy for deficiencies of the type required by Green.

. 1 M.J. 453 (1976).


. See Bond, Plea Bargaining and Guilty Pleas, § 6.10[1]. This text contains an exhaustive review of the general area as well as citations to federal and state cases.


. 431 U.S. 63, 97 S.Ct. 1621, 52 L.Ed.2d 136, 1977.